           Case MDL No. 2997 Document 37-1 Filed 03/23/21 Page 1 of 1




   Matthew R. Mendelsohn – Notice of Appearance
   MDL No. 2997

   In re Baby Food Marketing, Sales Practices and Products Liability Litigation



   SHORT CASE CAPTION(S):
   1. Pierre-Louis v. Gerber Products Company, No.: 2:21-cv-04791-CCC-MF (D.N.J.)

   2. Chase v. Campbell Soup Company, et al., No.: 1:21-cv-4650-NLH-KMW (D.N.J.)




Matthew R. Mendelsohn
Mazie Slater Katz & Freeman, LLC
103 Eisenhower Parkway
Roseland, NJ 07068
(973) 228-0391
mrm@mazieslater.com

Attorneys for Plaintiffs
